                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


 DAIRWOOD VEREEN,                        :
      Plaintiff,                         :
                                         :         No. 3:17-CV-1509 (VLB)
        v.                               :
                                         :
 CITY OF NEW HAVEN,                      :          November 20, 2018
       Defendant.                        :
                                         :
                                         :
                                         :
                                         :

                MEMORANDUM OF DECISION ON MOTIONS IN LIMINE

   I.        Background

   Before the Court are the parties’ Motions in Limine. [Dkts. 54 through 63

(Defendant’s Motions); Dkt. 66 (Plaintiff’s Motion)]. Plaintiff, an African-American

man, alleges that he was that racial harassment created a hostile work

environment for him in the City of New Haven Department of Public Works

(“DPW” or the “Department”). See [Dkt. 76 (Amended Complaint)]. Plaintiff

further alleges that employees at the DPW subjected him to disciplinary action as

retaliation for Plaintiff’s filing of a complaint about the discrimination. Id. at 11-13.

   Plaintiff seeks to preclude six categories of evidence: (a) Evidence relating to

Plaintiff’s employment history (Defendant’s Exhibits E-G, J-U, Q-Y, CC, GG-VV,

AAA-KKK); (b) Evidence relating to the City of New Haven extending Plaintiff’s

probationary period in 2004, Plaintiff’s termination after he was hired, and

Plaintiff’s reinstatement (Defendant’s Exhibits Z, AA, BB, DD, EE); (c) Letter from

the Department of Public Works Director of Operations to Plaintiff discussing


                                                                                        1
street sweeper training; (d) Evidence of discipline from the Department sent to 27

employees for the period of 2013-2016 (Defendant’s Exhibit LLL); (e) Cell phone

footage captured by Honda Smith (Defendant’s Exhibit RRR); and (f)

Impeachment evidence consisting of Plaintiff’s prior specific acts of misconduct.

   Defendant files motions to preclude nine categories of evidence: (a)

Testimony Regarding Paragraph 25 of the Amended Complaint [Dkt. 54]; (b)

Testimony Regarding Various “Stray Remarks” [Dkt. 56]; (c) Facebook posts

made by co-workers [Dkt. 57]; (d) Testimony regarding time-barred allegations

concerning conduct that occurred before May 2, 2015 [Dkt. 58]; (e) Expert

testimony [Dkt. 59]; (f) Testimony regarding Paragraph 26 of the Amended

Complaint (conduct while plaintiff was on medical leave) [Dkt. 60]; (g) City of New

Haven Affirmative Action Plan [Dkt. 61]; (h) the Equal Opportunity Employment

Commission (EEOC) Supervisory Liability Guidelines [Dkt. 62]; and (i) Materials

related to other claims of discrimination [Dkt. 63].

   The Court examines both parties’ motions in turn.

   II.    Legal Standard

   The purpose of a motion in limine is to “aid the trial process by enabling the

Court to rule in advance of trial on the relevance of certain forecasted evidence,

as to issues that are definitely set for trial, without lengthy argument at, or

interruption of, the trial.” Palmieiri v. Defaria, 88 F.3d 136, 141 (2d. Cir. 1996).

Evidence should be excluded on a motion in limine only when the evidence is

clearly inadmissible on all potential grounds. Levinson v. Westport Nat’l Bank,

No. 3:09-CV-1955 (VLB), 2013 WL 3280013, at *3 (D. Conn. 2013). A court’s ruling



                                                                                       2
regarding a motion in limine “is subject to change when the case unfolds . . .

Indeed even if nothing unexpected happens at trial, the district judge is free, in

the exercise of sound judicial discretion, to alter a previous in limine ruling.”

Palmieiri 88 F.3d at 139 (quoting Luce v. United States, 469 U.S. 38, 41-42 (1984)).

   III.   Plaintiff’s Motions in Limine

          a. Motion to Preclude Evidence Pertaining to Plaintiff’s Employment
             and Disciplinary History (Defendant’s Exs. E-G, J-U, Q-Y, CC, GG-VV,
             AAA-KKK)

   Plaintiff moves to preclude Defendant from introducing documents relating to

the Plaintiff’s work history and disciplinary record. [Dkt. 66-1, at 1; see

Defendant’s Exhibits E-G, J-U, Q-Y, CC, GG-VV, AAA-KKK]. Plaintiff argues that

these documents are not relevant under Fed. R. Evid. 401 and that “defendants

misrepresent the magnitude and significance of, as well as the context, of the

prior disciplinary actions.” [Id. at 1-2]. Plaintiff argues that, to the extent these

documents have any probative value, it is outweighed by the risk of substantial

prejudice. [Id. at 3]. Plaintiff also argues that the documents are hearsay

because the “letters of reprimand do not have the indicia of trustworthiness that

would justify its admission as a hearsay exception.” [Id. at 2]. Finally, Plaintiff

argues that these materials are improper character evidence under Fed. R. Evid.

404. [Id. at 3].

   Defendant responds that evidence of Plaintiff’s work history is relevant to

Plaintiff’s allegation that DPW retaliated against Plaintiff after Plaintiff filed a

complaint about his work environment. [Dkt. 70 (Defendant’s Objection to

Plaintiff’s Motion in Limine)]. Defendant argues that the documents are


                                                                                        3
admissible as an exception to the hearsay rule under the Fed. R. Evid. 803(6)

exceptions for business records. [Id. at 4]. Furthermore, Defendant argues that

the documents are not improper character evidence because they are not being

offered as “prior bad acts” to show a trait of character. [Id. at 2]. Rather,

Defendant claims to offer the materials to rebut Plaintiff’s claim for retaliation by

showing that Defendant had legitimate business reasons for suspending Plaintiff

and docking his pay. [Id.]

      The Court turns first to relevance. The documents are relevant because

Plaintiff makes claims for retaliation in violation of Connecticut law and Title VII.

See [Dkt. 76 (Amended Complaint) at 11-13]. Evidence is relevant in an action if it

“makes any fact more or less probable than it would be without the evidence”

and if “the fact is of consequence in determining the action.” Fed. R. Evid. 401.

Plaintiff’s claim of retaliation requires showing that the plaintiff suffered a

“materially adverse” employment action because he complained that his work

environment was hostile. See Burlington Northern and Santa Fe Ry. Co. v. White,

548 U.S. 53, 68 (2006). Title VII establishes the standard for retaliation under the

Civil Rights Act:

   It shall be an unlawful employment practice for an employer to discriminate
   against any of his employees . . . because he has opposed any practice made
   an unlawful employment practice by this subchapter.

Civil Rights Act of 1964, Title VII § 704(a). Connecticut’s employment

discrimination statute contains a similar provision:

   It shall be a discriminatory practice in violation of this section . . . For
   any…employer…to discharge, expel, or otherwise discriminate against any
   person because such person has opposed any discriminatory employment



                                                                                        4
   practice or because such person has filed a complaint or testified or assisted
   in any proceeding under [this statute].

Conn. Gen. Stats. §46a-60(b)(4). Once an employee makes a prima facie case for

retaliation, the burden falls on the employer to “articulate a legitimate, non-

retaliatory reason for the adverse employment action.” Jute v. Hamilton

Sundstrand Corp., 420 F.3d 166, 173 (2d Cir. 2005). Evidence of Plaintiff’s work

history is highly probative of whether Defendant had a legitimate, non-retaliatory

reason for suspending Plaintiff. Plaintiff’s concerns regarding the magnitude and

context of disciplinary infractions are concerns about the weight of the evidence,

not its admissibility.

      Plaintiff also argues that these employment records are inadmissible

hearsay. In response, Defendant argues that these documents are admissible

under the hearsay exception for records of regularly conducted activity. Fed. R.

Evid. 803(6). Plaintiff does not appear to challenge their status as records of

regularly conducted activity, or, indeed, does not specifically address any

hearsay exception, but rather appears to argue that the materials should be

precluded by the Confrontation Clause. Plaintiff argues that the documents “do

not show whether there was ever a full and fair opportunity to present evidence

and argument” and that they “do not have the indicia of trustworthiness that

would justify their admission as a hearsay exception.” [Dkt. 66, at 3].

      Plaintiff cites no credible legal authority for his assertion that these records

of regularly conducted activity business should not be admitted and thus his

objection fails. The Confrontation Clause does not apply to this civil case. See

U.S. CONST. amend. VI. Plaintiff’s “indicia of trustworthiness” language may be

                                                                                     5
intended to address the requirement that evidence can only be admitted under

hearsay exceptions 801(6)- (8) if “the opponent does not show that the source of

information or the method of circumstances of preparation indicate a lack of

trustworthiness.” See Fed. R. Evid. 803(6)-(8). If that is Plaintiff’s intent,

Plaintiff’s argument fails because he has provided the Court no basis to find a

lack of trustworthiness. See Ariza v. City of New York, 139 F.3d 132, 134 (2d. Cir.

1998) (holding that “the party opposing admission of evidence under [Rule

803(8)] has the burden of showing untrustworthiness.”). Defendant asserts that

Department of Public Works employees Jeffrey Pescosolido and Lynwood Dorsey

will testify regarding the veracity of these records. [Dkt. 70, at 2]. Any doubts

about their trustworthiness can be explored through testimony. The Court will

allow Defendant to lay the proper foundation for these documents.

      Plaintiff also argues that these documents are inadmissible as improper

character evidence. [Dkt. 66-1, at 3-4]. The Court rejects this argument.

“Evidence of a person’s character or character trait is not admissible to prove

that on a particular occasion the person acted in accordance with the character

or trait.” Fed. R. Evid. 404(a)(1). Defendant will not offer this evidence to show

that Plaintiff acted in conformity with a particular character trait. Rather,

Defendant claims to offer these records “to establish the steps DPW took to

respond to Plaintiff’s workplace conduct.” [Dkt. 70, at 2]. Plaintiff opened the

door to this evidence by bringing a claim for retaliation, which allows that

Defendant may provide a “legitimate, non-retaliatory reason” for suspending

Plaintiff. See Jute, 420 F.3d at 173.



                                                                                      6
      Finally, Plaintiff argues that this evidence is inadmissible under Fed. R.

Evid. 403 because it will confuse the jury and waste the Court’s time. The Court

declines to make this finding, recognizing that there may be an efficient and clear

way for Defendant to introduce this evidence. Plaintiff will be free to provide the

context for these documents through examination.

      Accordingly, Plaintiff’s first Motion in Limine to preclude Defendant’s

Exhibits E-G, J-U, Q-Y, CC, GG-VV, and AAA-KKK is DENIED. If, during the trial, it

becomes apparent that Defendant is presenting the evidence for an improper

purpose or in a confusing manner, the Court will consider revisiting this ruling.

          b. Motion to Preclude Evidence Related to the City of New Haven

             extending Plaintiff’s Probationary Period in 2004, His Termination,

             and His Reinstatement (Defendant’s Exs. Z, AA, BB, and DD)

   The Motion to Preclude Defendant’s Exs. Z, AA, BB, and DD is GRANTED on

consent as Defendant notes that Plaintiff has agreed not to submit evidence

relating to his 2005 termination. [Dkt. 70, at 3].

          c. Motion to Preclude Letter Regarding Street Sweeper Training
             (Defendant’s Ex. FF)

   Plaintiff moves to preclude Defendant’s Exhibit FF, a letter from DPW Director

of Operations Jeffrey Pescosolido to Plaintiff regarding street sweeper training,

on the grounds that it is “hearsay, is irrelevant, and would cause confusion and

waste of time.” [Dkt. 66, at 7]. The letter states that Vereen “will (as agreed)

receive training as available, assigned by Departmental Supervisor’s [sic] based

on Union agreements, daily activities, equipment and staffing requirements.”

Defendant’s Exhibit FF. Defendant argues that the letter will be offered to rebut

                                                                                      7
Plaintiff’s anticipated assertion that he was not given opportunities for street

sweeper training. [Dkt. 70, at 4].

   The Court declines to exclude the letter because it is unable to determine the

relevance of the letter at this time. If Plaintiff makes no claim that he was denied

the opportunity for street sweeper training, the relevance of the letter will be

difficult to establish. If Plaintiff does testify that he was not given opportunities

for street sweeper training, the letter would certainly be relevant to rebut that

assertion. In that case, the letter may be admissible as a business record under

Fed. R. Evid. 803(6).

      Therefore, Plaintiff’s Motion in Limine to Preclude Defendant’s Exhibit FF is

DENIED. The Court will consider revisiting this ruling at trial if a dispute arises.

          d. Motion to Exclude Materials Related to Discipline Given to Other

             DPW Employees (Defendant’s Exhibit LLL)

   Plaintiff seeks to exclude Exhibit LLL, which compiles letters of discipline sent

to 27 DPW employees for the period of 2013-16, on the grounds that the evidence

is irrelevant, is hearsay, is improper character evidence, and is unfairly

prejudicial. [Dkt. 66-1, at 8-11]. Defendant argues that Exhibit LLL “demonstrates

that the Defendants investigate policy violations for all DPW employees.” [Dkt.

70, at 4]. Defendant explains that “it is anticipated that Plaintiff will claim that he

was treated differently from other DPW employees.” [Id.]. Defendant argues that

the materials are admissible under the records of regularly conducted activity

business exception to the hearsay rule. [Id. at 5].




                                                                                          8
   Letters of discipline sent to other employees are not relevant to Plaintiff’s

claims or Defendant’s defenses. Plaintiff makes claims under state and federal

law of: 1) a hostile work environment due to discrimination on the basis of his

race and 2) retaliation for his complaint about the work environment. [Dkt. 76, ¶¶

50-68]. The alleged discrimination concerns remarks made by Plaintiff’s

supervisor and coworkers and the City’s failure to respond to those remarks.

Plaintiff does not allege that he was disciplined differently because of his race.

The materials, therefore, are not relevant to Plaintiff’s hostile work environment

claims.

   The materials are also not relevant to Plaintiff’s retaliation claim. The only

conceivable argument for utilizing this evidence to rebut the retaliation claim

would be to assert that because DPW disciplined other employees for violation of

DPW policies, Plaintiff’s discipline was appropriate. This is a tenuous link. The

fact that other employees were disciplined has no probative value absent a claim

from Plaintiff that similarly situated individuals were treated differently. Records

of discipline for other employees will not aid a jury in deciding whether Plaintiff

was treated fairly. Defendant can present evidence of DPW policy and evidence

that Plaintiff violated DPW policy. Defendant’s witnesses can even testify that

they handled Plaintiff’s discipline in the same way they would handle discipline

for any employee. However, presenting written evidence of disciplinary actions

against other employees is unnecessary unless Plaintiff argues that the

disciplinary reasons given for his suspension were pretextual.




                                                                                       9
    Accordingly, Plaintiff’s Motion in Limine to exclude Defendant’s Exhibit LLL is

GRANTED. If Plaintiff does, in fact, testify that he was unfairly targeted for

discipline when other employees were not, Defendant’s Exhibit LLL may be

relevant. The Court encourages Defendant’s counsel to raise the issue if

appropriate.

          e. Motion to Preclude Cell Phone Video Footage (Defendant’s Exhibit

               RRR)

    Plaintiff seeks to preclude the introduction of Exhibit RRR, a video allegedly

recorded by Plaintiff’s co-worker Honda Smith. [Dkt. 66, at 11-13]. Defendant

asserts that the video shows Plaintiff making “vulgar and obscene” comments

towards women in the presence of female co-worker Smith. [Id. at 6]. Plaintiff

argues that the video has no probative value, that it is improper character

evidence, and that the video is unfairly prejudicial to Plaintiff. [Id.] Defendant

argues that the video is relevant because in order for Plaintiff to sustain his claim

for a hostile work environment, he must prove that he found the conduct at issue

“to be undesirable or offensive, and that he did not participate in the conduct

himself.” [Dkt. 70, at 5]. Defendant alleges that Plaintiff’s behavior in the video

could lead a reasonable jury to determine that Plaintiff contributed to a “rowdy

and coarse atmosphere” among DPW employees. [Id. at 6]. Defendant explains

that Plaintiff’s objection to the video

    …is ironic considering that he is attempting to introduce statements made to
    other co-workers, outside of his presence, that impact religion and ethnicity
    but takes his own offensive conduct toward women off the table simply
    because it involves sex not race.

[Id.]


                                                                                      10
      To sustain a claim for a hostile work environment, Plaintiff must show that

he “subjectively perceive[d] the environment to be abusive.” Harris, 510 U.S. 17

at 21. Whether an environment is hostile “can be determined only by looking at

all the circumstances.” Id. at 23. The conduct at issue in an employment

discrimination claim “must be unwelcome in that the plaintiff neither solicited it

nor invited it and regarded the conduct as undesirable or offensive.” Scusa v.

Nestle U.S.A. Company, Inc., 181 F.3d 958, 966 (8th Cir. 1999). See Reed v.

Shepard, 939 F.2d 484, 492 (7th Cir. 1991)(affirming the trial court’s holding that a

plaintiff’s claim for sexual harassment failed because evidence at trial showed

that the plaintiff preferred to interact with her coworkers by making sexually

explicit jokes and offers); Erps v. West Virginia Human Rights Com’n, 680 S.E.2d

371, 379-80 (W.V. 2009) (holding that “a plaintiff who initially participates in the

allegedly hostile conduct cannot satisfy the “unwelcomeness” prong of a hostile

work environment claim . . . unless evidence is produced that at some point the

plaintiff made clear to co-workers and superiors that such conduct would, in the

future, be considered unwelcome and the conduct continued thereafter.”). The

Supreme Court recognizes that principles of examining sexual harassment claims

are equally germane to racial harassment claims. See Faragher v. Boca Raton,

524 U.S. 775, 786-87 (1998).

   The video proffered by Defendant does not show that Vereen “solicited or

invited” racial harassment. The video appears to show Plaintiff telling a sexually

explicit story in the presence of Honda Smith and other coworkers. Defendant

fails to show a nexus between Plaintiff’s language and the alleged racial



                                                                                       11
harassment Plaintiff pleads. Defendant cites no law supporting the premise that

making comments that are offensive to one group of individuals invites or solicits

comments that are offensive to another group.

    The present scenario is distinguishable from the cases Defendant cites. In

Meritor Savings Bank, F.S.B. v. Vinson, 477 U.S. 57 (1986), cited in Dkt. 70 at 6,

evidence was introduced that the plaintiff made comments and acted in a way

that could be construed as inviting her supervisor to have a sexual relationship

with her. See Meritor, 477 U.S. at 68 (“While ‘voluntariness’ in the sense of

consent is not a defense to such a claim, it does not follow that a complainant’s

sexually provocative speech or dress is irrelevant as a matter of law in

determining whether he or she found particular sexual advances unwelcome.”).1

In other words, the plaintiff’s sexually charged actions in Meritor were clearly

relevant in discerning her subjective view of the sexual advances made by her

supervisor. In contrast, Vereen’s vulgar discussion does not assist a jury in

determining whether he invited or solicited racially discriminatory comments.

    Defendant also cites a hostile work environment case in which the court found

that an employee failed to show that his coworker’s use of a racial slur was

“unwelcome” because the complainant also directed racial slurs at his coworker




1The Supreme Court clarified that its holding that a plaintiff’s sexually
provocative speech or dress is relevant to determine whether sexual harassment
was “unwelcome” does not imply that plaintiffs are required to prove that their
participation in unwelcome sexual activity is not “voluntary.” See Meritor, 477
U.S. at 68. See also Karibian v Columbia University, 14 F.3d 773, 779 (2d. Cir.
1994) (“While the employee’s submission to the supervisor’s advances is
certainly relevant, it bears only on the issue whether the sexual advances were
unwelcome, not whether the unwelcome sexual advances were unlawful.”).
                                                                                     12
and mocked his coworker’s speech impediment. See Erps, 680 S.E.2d 371 (W.V.

2009). Unlike the present case, the defendant in Erps offered evidence that the

complainant engaged in the exact behavior about which he complained. The

evidence at trial showed that the complainant referred to his coworker as “honky”

and “white trash.” Id. at 383. The racial slurs directed at the complainant were a

direct response – in the same conversation – to the complainant’s racially-

charged language. Erps at 383-84 (“[I]t was Mr. Peoples who in fact first sparked

the working environment with his racially-based taunting of Mr. Bragg. Mr. Bragg

thereafter responded with one sentence[] containing both a racial slur and a

threat of physical violence[.]). In addition, the Erps court noted that the basis for

the case involved “only one relatively brief exchange found to have been

instigated by [the complainant].” Id. at 384.

   Erps, Meritor, and other precedent stand for the proposition that an employee

cannot recover under a Title VII claim for conduct which the employee clearly

invited or instigated. These cases do not support the broad proposition that

defendants may offer any and all evidence of a plaintiff’s offensive workplace

behavior in order to rebut the plaintiff’s claim that racial harassment was

unwelcome. Defendant’s video does not appear to depict conduct which a

reasonable jury could construe as “inviting” or “soliciting” racially-charged

language or jokes.

   Accordingly, Plaintiff’s Motion in Limine to exclude Defendant’s Exhibit RRR is

GRANTED.




                                                                                    13
          f. Preclusion of Impeachment by Prior Specific Acts of Misconduct

   Plaintiff seeks to preclude Defendant from impeaching Plaintiff using

“evidence concerning Mr. Vereen’s disciplinary history or alleged problems he

may have had with colleagues, or exhibits referring to his discipline history.”

[Dkt. 66-1, at 13]. Plaintiff argues that this evidence is inadmissible character

evidence under Fed R. Evid. 404(a)(1), or, in the alternative, that it is substantially

more prejudicial than probative. [Id.].

   The Court is unable to rule on this issue without context. Plaintiff identifies no

proffered evidence for the Court to examine. Plaintiff may object to the

hypothetical evidence at issue in this category if Defendant introduces such

evidence at trial, and the Court will rule based on the Federal Rules of Evidence.

   Plaintiff also asks the Court to “direct defendants’ counsel to identify in

advance any additional prior alleged misconduct that they intend to cross-

examine on for impeachment purposes, to avoid unfair prejudice.” [Id. at 14].

The Court cannot conceive of how Plaintiff could be unfairly prejudiced by the

introduction of evidence about Plaintiff’s own conduct and which he had the

ability to discover.

   Plaintiff’s Motion in Limine to Preclude Impeachment by Prior Specific Acts of

Misconduct is DENIED.




                                                                                     14
    IV.   Defendant’s Motions in Limine

          a. Motion to Preclude Testimony Re: Paragraph 25 of the Amended

             Complaint [Dkt. 54]

    Defendant seeks to preclude “testimony about conduct which occurred

outside of the workplace, as referenced in Paragraph 25 of Plaintiff’s Amended

Complaint.” [Dkt. 54, at 1]. Specifically, Defendant seeks to preclude a statement

allegedly made by former defendant Edward D’Angelo.2 Plaintiff alleges that

D’Angelo told him “I usually don’t let more than one black person in my house”

when Plaintiff and Plaintiff’s brother went to D’Angelo’s house to buy D’Angelo’s

motorcycle. [Dkt. 76, ¶ 25]. Defendant argues that evidence related to this

statement is the type of conduct outside of the workplace which courts preclude

from claims for hostile work environment. [Dkt. 55, at 2-3].

    Plaintiff responds that this information is admissible because it is not being

introduced as part of the hostile work environment, but rather as evidence of

D’Angelo’s “racial bias.” [Dkt. 71 (Plaintiff’s Opposition to Defendants’ Motions

in Limine), at 3]. Plaintiff contends that “a reasonable jury may infer that the

same hostility that caused the race-based comments also motivated other

abusive comments” in the workplace. [Dkt. 71, at 4].

    This evidence is admissible as relevant to the subjective element of a hostile

work environment claim under Title VII. In addition to showing “an objectively




2 Plaintiff voluntarily dismissed all individual defendants following the filing of
these Motions in Limine. See [Dkt. 78]. Therefore, although the motions were
originally filed on behalf of several defendants, the Court’s ruling refers only to
the remaining defendant, the City of New Haven.
                                                                                      15
hostile or abusive work environment,” Plaintiff must also show that he

“subjectively perceive[d] that environment to be abusive.” Alfano v. Costello, 294

F.3d 365, 374 (2d. Cir. 2002) (citing Harris v. Forklift Sys., Inc., 510 U.S. 17, 21

(1993). The Second Circuit has held that alleged off-duty interactions may, in

some cases, lead a reasonable fact-finder to infer that workplace conduct was

motivated by discrimination. See Howley v. Town of Stratford, 217 F.3d 141, 156

(2d. Cir. 2000) (holding that a co-worker’s off-duty tirade against a female

employee could allow a factfinder to infer that “any harassment [the co-worker]

directed at [the plaintiff] was gender-based.”). In the instant case, D’Angelo’s

statement to Vereen provides context for D’Angelo’s alleged comments in the

workplace and Vereen’s perception of those comments. If Plaintiff offers

evidence in a manner that goes beyond this stated purpose, Defendant is free to

object at trial.

   Therefore, Defendant’s first Motion in Limine [Dkt. 54] is DENIED.

           b. Motion to Preclude Testimony Regarding Various “Stray Remarks”
              [Dkt. 56]

   Defendant moves to preclude testimony “encompassing ‘stray remarks’ made

about other employees and outside of [Plaintiff’s] presence on the ground that

they are not relevant and, even if they were relevant, their probative value does

not outweigh the significant danger of unfair prejudice.” [Dkt. 56, at 1]. In the

alternative, Defendant argues that these remarks are hearsay. [Id.] The alleged

remarks include racially derogatory comments made to employees Nathaniel

Roberts, Edward Cloud, Jerome Houser, and Ashish “Tony” Desai. [Dkt. 56-1, at

3]. Plaintiff contends that these remarks are relevant because they are evidence

                                                                                       16
of the existence of a hostile work environment. [Dkt. 71, at 5]. Plaintiff notes that

“harassing incidents” can create a hostile work environment even if they

occurred outside the plaintiff’s presence and even if they were not directed at the

plaintiff. [Dkt. 71, at 6].

   This evidence is highly relevant and probative on the work environment at

DPW. Whether racial slurs constitute a hostile work environment typically

depends upon “the quantity, frequency, and severity” of the slurs. Schwapp v.

Town of Avon, 118 F.3d 106, 110-11 (2d. Cir. 1997) (citing Vore v. Indiana Bell Tel.

Co., 32 F.3d 1161, 1164 (7th Cir. 1994)). These slurs must be “considered

cumulatively in order to maintain a realistic view of the work environment.”

Schwapp, at 111 (internal quotations omitted). “The fact that a plaintiff learns

second-hand of a racially derogatory comment or joke by a fellow employee or

supervisor also can impact the work environment.” Id. See also Torcasio v. New

Canaan Board of Education, 2017 U.S. Dist. LEXIS 39201, at *6-7 (D. Conn. 2017)

(holding that harassment directed at individuals other than a plaintiff can still

create a hostile work environment for the plaintiff). Requiring Plaintiff to present

evidence only of comments that were directly made to him and not to comments

directed at others is unreasonable – racist comments are often made to

individuals other than the subject of the comments. Defendants have not shown

sufficient prejudice to outweigh Plaintiff’s right to present relevant evidence.

   These statements are not hearsay for three reasons. First, the statements

themselves are not hearsay because they are not being offered for the truth of the

matter asserted in the statement. See Fed. R. Evid. 801(c)(2). Racist remarks are



                                                                                    17
by their nature objectionable because they are derogatory stereotypical character

traits attributed indiscriminately to members of a race and thus not possibly true.

Second, to the extent these remarks were made by a Defendant declarant or

witness they are admissions by a party opponent under Federal Rule of Evidence

801(b). Finally, Plaintiff intends to call witnesses who will testify that they heard

the remarks, obviating any claim of double hearsay evidence for the fact that

Plaintiff was told about the comments. [Dkt. 71, at 6] (“It is anticipated in this

case that Mr. Hauser, Mr. Roberts, and Mr. Desai will provide competent, non-

hearsay evidence of the racist remarks.”). These witnesses can testify that they

heard the remarks and that they told Plaintiff about the remarks.

   Therefore, Defendant’s Motion in Limine to Preclude Testimony Regarding

Various “Stray Remarks” [Dkt. 56] is DENIED.

          c. Motion to Preclude Facebook Posts Made By Coworkers [Dkt. 57]

   Defendants seek to preclude evidence regarding Facebook posts made by

Plaintiff’s co-workers on the ground that “they were not properly preserved or

captured, cannot be properly authenticated and are not relevant to the matter at

issue.” [Dkt. 57]. There are two posts at issue. The first, Plaintiff’s Exhibit 10,

appears to be a photograph of an African American man wearing a bra and

lipstick shared by a Facebook user with the name “Honda Smith” on which a user

named “Lynwood Dorsey” commented “Look at Darwood.” [Dkt. 57-2, Exhibit A].

The second, Plaintiff’s Exhibit 11, appears to show a photograph of a dark-

skinned man smiling, on which photograph a user named “Lynwood Dorsey”

commented “Two Public Works employees, I’m not saying no names, not


                                                                                      18
bringing me on no charges, Holla back at me Public Works Family.” [Dkt. 57-3,

Exhibit B]. Defendants argue that Plaintiff should not be allowed to produce this

evidence because Plaintiff has not produced the complete Facebook posts and

Plaintiff has not provided metadata to verify the posts. [Dkt. 57]. Defendant also

argues that the evidence is inadmissible because it involves conduct that

occurred outside of the workplace. [Dkt. 57-1, at 5]. As an initial matter, the Court

addressed earlier the admissibility of conduct occurring outside of the workplace.

See supra § IV.a. That reasoning applies here and will not be repeated.

   Federal Rule of Evidence 901 provides criteria for authentication. The rule

states:

   (a) In General. To satisfy the requirement of authenticating or identifying an
       item of evidence, the proponent must produce evidence sufficient to
       support a finding that the item is what the proponent claims it is.

   (b) Examples. The following are examples only – not a complete list – of
       evidence that satisfies the requirement that it is what the proponent claims
       it is:

      ...

      (4) Distinctive Characteristics and the Like. The appearance, contents,
      substance, internal patterns, or other distinctive characteristics of the item,
      taken together with all the circumstances.

Fed. R. Evid. 901. A party introducing evidence must provide “sufficient proof . . .

so that a reasonable juror could find in favor of authenticity or identification.”

U.S. v. Vayner, 769 F.3d 125, 129 (2d. Cir. 2014) (quoting U.S. v. Pluta, 176 F.3d 43,

49 (2d Cir. 1999)). This proof may be “direct or circumstantial.” U. S. v. Al-

Moayed, 545 F.3d 139, 172 (2d. Cir. 2008). One of the most common methods of

authentication is through “the testimony of ‘a witness with knowledge’ that ‘a



                                                                                     19
matter is what it is claimed to be.’” U.S. v. Rommy, 506 F.3d 108, 138 (2d. Cir.

2007); Vayner, 769 F.3d at 130. Authentication only concerns the admissibility of

the evidence, not its reliability, which is a question for the jury. U.S. v. Tropeano,

252 F.3d 653, 661 (2d. Cir. 2001).

   Defendant argues first that “it is not clear if this is a screenshot of Plaintiff’s

Facebook newsfeed, or if it is a screenshot of a Facebook profile maintained by

“Jimmy Da Hatt, or one maintained by Lynwood Dorsey, or of a profile maintained

by Honda Smith.” [Dkt. 57-1, at 3]. Defendant further argues that it is impossible

to determine exactly when the photograph was posted and by whom. [Id.].

Defendant claims that without this missing information, Plaintiff cannot

authenticate the evidence.

   The Court disagrees. Under Fed. R. Evid. 901(a), evidence may be admitted on

a showing “sufficient to support a finding that the item is what the proponent

claims it is.” Fed. R. Evid. 901(a). When applying this rule to web sites, the “type

and quantum” of evidence necessary for authentication depends on context.

Vayner, 769 F.3d at 132 (internal quotations omitted). Whether that evidence is

what Plaintiff claims is a matter for the jury. A reasonable jury could conclude

from the distinctive characteristics of the Facebook posts – which include

profiles matching the names of Plaintiff’s coworkers, a comment using an

apparent misspelling of Plaintiff’s name, and a reference to the Department of

Public Works – that the usernames in the screenshots do belong to profiles

owned by Vereen’s coworkers Honda Smith and Lynwood Dorsey. Plaintiff

should be free to present this evidence to the jury, along with testimony from the



                                                                                         20
individuals allegedly depicted or other individuals familiar with the Facebook

profiles in question, in order to authenticate the documents.

   Furthermore, Defendant’s relevance arguments are not persuasive. The

Facebook posts are relevant for the same reason the remarks by D’Angelo,

discussed above, are relevant. See supra § IV.a. These posts could reasonably

be perceived as racially derogatory and thus indicative of possible racial bias

among Vereen’s coworkers and the comments could influence how Vereen is

treated in the workplace. In fact, evidence of the Facebook posts is even more

relevant than D’Angelo’s alleged remarks because Dorsey was Vereen’s

supervisor.

   Plaintiff has made a sufficient showing to authenticate this evidence and the

evidence is relevant. Therefore, Defendant’s Motion in Limine to Preclude

Facebook Posts [Dkt. 57] is DENIED. This denial is without prejudice to

Defendant renewing its objection if the evidence is introduced without proper

foundation.

         d. Motion to Preclude Testimony Regarding Time-Barred Allegations
            Relating to Conduct that Occurred Prior to May 2, 2015 [Dkt. 58]

   Defendant asserts that testimony regarding conduct that occurred prior to

May 2, 2015 should be excluded because such testimony is time-barred. [Dkt. 58-

1. At 4]. The conduct at issue includes: a) Plaintiff’s alleged termination after he

refused to pick up a cigarette that D’Angelo had dropped; b) Plaintiff’s being

passed over for a promotion in “late 2005”; c) D’Angelo’s alleged statement to

Plaintiff when Plaintiff went to D’Angelo’s home to purchase a motorcycle. [Id.]

Defendant argues that this evidence should be excluded because it occurred

                                                                                   21
more than 300 days prior to Plaintiff’s filing of his complaint with the Connecticut

Commission on Human Rights and Opportunities (CHRO).

   Plaintiff represents that he will not offer evidence about items (a) or (b). [Dkt.

71, at 9]. Plaintiff does intend to offer evidence of D’Angelo’s alleged statement

in order to show D’Angelo’s alleged racial bias. [Id.] Therefore, the Court only

examines the evidence at issue in item (c).

   Defendant is correct that complaints to the CHRO must be filed within 300

days of the conduct that is the subject of the complaint. See 42 U.S.C. § 2000e-

5(e)(1); Johnson v. Connecticut, 428 F.Supp.2d 87, 91-92 (D. Conn. 2006).

However, the Second Circuit directs this Court to examine “the totality of the

circumstances” relating to Plaintiff’s claims regarding a hostile work

environment. McGullam v. Cedar Graphics, Inc., 609 F.3d 70, 79 (2d. Cir. 2010);

Schwapp, 118 F.3d at 111. Furthermore, a plaintiff is not barred from using

evidence of prior acts as background evidence for a timely claim. National R.R.

Passenger Corp. v. Morgan, 536 U.S. 101, 113 (2002); Fitzgerald v. Henderson, 251

F.3d 345, 365 (2d. Cir. 2001). D’Angelo’s alleged statements in item (c) are

relevant to Plaintiff’s claims for the reasons discussed in Section IV(a). The

statute of limitations may have run on these acts, but the acts are relevant to the

question of Plaintiff’s perception of D’Angelo’s conduct and whether the conduct

was so pervasive as to make the work environment hostile.

   Therefore, the Motion is GRANTED IN PART as to items (a) and (b) and

DENIED IN PART as to item (c).




                                                                                     22
          e. Motion to Preclude Expert Testimony [Dkt. 59]

   Defendant seeks to preclude Plaintiff from entering the testimony of Plaintiff’s

expert witnesses, Dr. Wayne Warren and Dr. Heidi Lively, PhD, because they were

designated on July 18, 2018, while the deadline to designate experts was

December 30, 2017. [Dkt. 59-1, at 3]. The deadline for close of discovery,

including depositions of expert witnesses, was May 1, 2018. [Dkt. 18]. Dr. Warren

is Plaintiff’s primary care physician, and Dr. Lively treated Plaintiff for depression

and anxiety. [Dkt. 71, at 10]. Plaintiff argues that his discovery was belated

because the medical professionals did not produce their reports until after the

discovery deadline, and that he will be unable to sustain his claim for emotional

distress without the testimony of these two witnesses. [Id. at 10-11].

   Although Plaintiff did not designate the experts for trial until July 18, 2018,

Plaintiff disclosed Dr. Warren and Dr. Lively on April 10, 2018, well before the end

of discovery, in response to Defendants’ interrogatory and production requests.

[Dkt. 71-1, at 3]. Dr. Lively only began treating Plaintiff in March of 2018. [Dkt. 71,

at 10]. Defendant had ample opportunity before trial to conduct discovery on the

testimony of these witnesses but did not seek to depose them.

   This case is readily distinguishable from Greene v. City of Norwalk, 2017 WL

600077 (D. Conn., 2017), cited by Defendant. See [Dkt. 59-1, at 3-4]. In Greene,

the plaintiff sought to admit pattern and practice expert opinions based on a

highly technical analysis of a large volume of data which had still not been

disclosed on the eve of trial. Even though the Court found the plaintiff’s delayed

expert disclosure “inexcusable,” the Court still held that excluding the plaintiff’s


                                                                                     23
experts would be “needlessly harsh.” Greene, at *5. In contrast, Defendant in the

instant case has now had several months in which to conduct expert discovery,

and Defendants have not articulated how they are prejudiced by the timing of

Plaintiff’s disclosure.

   For the foregoing reasons, Defendant’s motion to exclude Plaintiff’s expert

witnesses [Dkt. 59] is DENIED.

          f. Motion to Preclude Testimony Regarding Paragraph 26 of the
             Amended Complaint (Incidents While Plaintiff was on Medical Leave)
             [Dkt. 60]

   This motion is GRANTED on consent. See [Dkt. 71, at 13].

          g. Motion to Preclude Admission of City of New Haven Affirmative
             Action Plan (Plaintiff’s Ex. 38) [Dkt. 61]

   Defendant moves to preclude the admission of the affirmative action plan of

the New Haven Affirmative Action Committee from 1998, which has been marked

Plaintiff’s Exhibit 38. Defendant argues that the plan is not probative of Plaintiff’s

claims. [Dkt. 61-1, at 2]. Defendant explains that the document is 63 pages long,

is highly technical and complex, cites numerous legal authorities, and contains

some information that has not been updated since 1998. [Id.]. Plaintiff responds

that the evidence is probative on the extent to which the city can be held liable for

the hostile environment created by coworkers. [Dkt. 71, at 13]. Plaintiff asserts

he will show that the City policies were inconsistent and confusing. [Dkt. 71, at

14]. Plaintiff states that he intends to cross-examine Defendant’s witnesses

about the document to illustrate their understanding of it. [Id. at 14-15].




                                                                                    24
    This evidence satisfies the relevance standard under Fed. R. Evid. 401. This is

evidence of the standard of conduct which the City imposed on its employees.

The extent of deviation from that policy is indicative of the severity of the conduct

at issue in Plaintiff’s workplace. Severity of conduct is a factor in determining

whether the work environment was hostile. See Schwapp, 118 F.3d at 111.

Defendant’s concerns about the relevance of the plan go more towards weight

than admissibility. Defendant will be free to examine its witnesses about the plan

in order to illustrate lack of probative value to the jury.

    Therefore, Defendant’s Motion to Preclude Admission of the City of New

Haven Affirmative Action Plan (Plaintiff’s Exhibit 38) is DENIED.

          h. Motion to Preclude Introduction of the EEOC Supervisory Liability
             Guidelines [Dkt. 62]

    This motion is GRANTED on consent. See [Dkt. 71, at 15]. This ruling does

not preclude plaintiff from introducing the evidence, upon properly laid

foundation, in Defendant’s case-in-chief for cross-examination.

          i. Motion to Preclude Materials Relating to Other Claims for
             Discrimination [Dkt. 63]

    Defendant seeks to preclude Plaintiff from offering into evidence Plaintiff’s

Exhibits 9, 21-29, 33, and 45-48, claiming they are not relevant and that, in any

event, their probative value does not outweigh the danger of unfair prejudice.3

[Dkt. 63]. These exhibits all allegedly contain documents relating to allegations of

racial discrimination made by employees of the Department of Public Works


3 Due to an apparent error in filing the documents, the Court is unable to assess
the contents of each individual exhibit. This limitation is immaterial in light of the
Court’s ruling.
                                                                                    25
besides Plaintiff. [Dkt. 63-1, at 4; See Dkt. 63, Defendant’s Exhibits A-O]. A

number of these exhibits pertain to alleged incidents that occurred before

Plaintiff was hired. Plaintiff concedes to Defendant’s objections to Exhibits 9, 33,

and 45-48. [Dkt. 71, at 15]. The Court turns to Plaintiff’s Exhibits 21-29 (marked by

Defendant as Exhibits B-K).

   The parties agree that Plaintiff’s Exhibits 21-29 relate to claims of racial

discrimination filed by Department of Public Works employee Ashish “Tony”

DeSai. See [Dkt. 63-1, at 3, Dkt. 71 at 15-17.] Evidence regarding DeSai’s

complaint and any response from the City, or lack thereof, is probative on

whether the City is responsible for creating a hostile work environment.

Furthermore, if, as Plaintiff claims, Mr. DeSai will testify that he told Plaintiff about

his experience, then Mr. DeSai’s complaint provides evidence for Plaintiff’s

perception of a hostile work environment. Without context and foundation for

these exhibits, the Court is unable to establish the probative value at this

juncture. The Court will allow Plaintiff to attempt to introduce the evidence.

Defendant is free to renew its objection.

   The motion is GRANTED on consent as to Exhibits 9, 33, 45-48. See [Dkt. 71,

at 15]. The motion is DENIED as to Exhibits 21-29.




                                                                                      26
V.        Conclusion

For the foregoing reasons, the Court rules as follows on Plaintiff’s motions:

     1.     Motion to Preclude Defendant’s Exhibits E-G, J-U, Q-Y, CC, GG-VV,

            and AAA-KKK is DENIED.

     2.     Motion to Preclude Defendant’s Exs. Z, AA, BB, and DD is GRANTED.

     3.     Motion to Preclude Defendant’s Exhibit FF (Letter Regarding Street

            Sweeper Training) is DENIED.

     4.     Motion to Exclude Materials Related to Discipline Given to Other

            DPW Employees (Defendant’s Exhibit LLL) is GRANTED.

     5.     Motion to Exclude Cell Phone Video Footage (Defendant’s Exhibit

            RRR) is GRANTED.

     6.     Motion to Preclude Impeachment by Prior Specific Acts of

            Misconduct is DENIED.

The Court rules as follows on Defendant’s motions:

     1.     Motion to Preclude Testimony Regarding Paragraph 25 of the

            Amended Complaint [Dkt. 54] is DENIED.

     2.     Motion to Preclude Testimony Regarding Various “Stray Remarks”

            [Dkt. 56] is DENIED.

     3.     Motion to Preclude Alleged Facebook Posts Made By Co-Workers

            [Dkt. 57] is DENIED.

     4.     Motion to Preclude Testimony Regarding Time-Barred Allegations

            Concerning Conduct that Occurred Before May 2, 2015 [Dkt. 58] is

            GRANTED in part and DENIED in part.



                                                                                 27
      5.    Motion to Preclude Expert Testimony [Dkt. 59] is DENIED.

      6.    Motion to Preclude Testimony Regarding Paragraph 26 of the

            Amended Complaint (Conduct While Plaintiff was on Medical Leave)

            [Dkt. 60] is GRANTED.

      7.    Motion to Preclude the City of New Haven Affirmative Action Plan

            [Dkt. 61] is DENIED.

      8.    Motion to Preclude the Equal Opportunity Employment Commission

            (EEOC) Supervisory Liability Guidelines [Dkt. 62] is GRANTED.

      9.    Motion to Preclude Materials Related to Other Claims of

            Discrimination [Dkt. 63] is GRANTED in part and DENIED in part.




                                            IT IS SO ORDERED

                                           __________/s/____________

                                           Hon. Vanessa L. Bryant
                                           United States District Judge


Dated at Hartford, Connecticut: November 20, 2018.




                                                                               28
